

116 HRES 1149 IH: Recognizing the need for diapers and expressing support for donating generously to diaper banks, diaper drives, and organizations that distribute diapers to families in need.
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1149IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Ms. DeLauro (for herself, Ms. Lee of California, Ms. Sewell of Alabama, Ms. Shalala, Mr. San Nicolas, and Mrs. Watson Coleman) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the need for diapers and expressing support for donating generously to diaper banks, diaper drives, and organizations that distribute diapers to families in need.Whereas diaper need, the condition of not having a sufficient supply of clean diapers to keep babies and toddlers clean, dry, and healthy, can adversely affect the health and well-being of babies, toddlers, and their families;Whereas national surveys and research studies report that 1 in 3 families struggles with diaper need, and 48 percent of families delay changing a diaper to extend their supply;Whereas children go through 6 to 12 diapers each day during the 2 to 3 years they wear diapers;Whereas purchasing enough diapers to keep a baby or toddler clean, dry, and healthy can consume 14 percent of a low-wage family’s post-tax income, making it difficult to obtain a sufficient supply;Whereas a daily or weekly supply of diapers is generally an eligibility requirement for babies and toddlers to participate in childcare programs and high-quality early education programs;Whereas, without enough diapers, babies and toddlers risk infections and health problems that may require medical attention, and may prevent parents from attending work or school, thereby hurting the family’s economic prospects and well-being;Whereas addressing diaper need can lead to economic opportunity for families and communities and improved health for children, thus ensuring all children and families have access to the basic necessities required to thrive and reach their full potential;Whereas the numerous committed staff and volunteers at diaper banks across the country work tirelessly in their communities, distributing millions of diapers and serving hundreds of thousands of children each month;Whereas these diaper banks and their staff and volunteers serve on the front lines of the United States of America’s COVID–19 pandemic response by helping families in our communities weather the crisis; andWhereas, while experiencing double, triple, or greater increase in demand for diapers due to the pandemic and economic shutdown, these diaper banks are doing everything in their ability to increase diaper distributions and support children and families in need of immediate assistance: Now, therefore, be itThat the House of Representatives—(1)expresses its gratitude for the courageous service of those who operate or support diaper banks and diaper distribution programs in their local communities during the COVID–19 pandemic;(2)supports the important efforts made by diaper banks and distribution programs to provide families in their communities with basic necessities in response to lack of income, poverty, natural disasters, and the COVID–19 pandemic; and(3)encourages the people of the United States to address diaper need by donating generously to diaper banks, diaper drives, and organizations that distribute diapers to families in need.